Citation Nr: 1704836	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 80 percent for bilateral glaucoma.

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Veteran's claim of entitlement to service connection for hypertension was certified to the Board as a claim to reopen.  In February 2013, the Board reopened the Veteran's claim and remanded it for further development.  In February 2013 and again in August 2014, the Board remanded the Veteran's other above-captioned claims for further development.  


FINDINGS OF FACT

1.  The Veteran has hypertension that is related to her service connected PTSD.
2.  The Veteran's bilateral glaucoma is manifested by vision limited to no more than light perception in the left eye and 20/100 or better in the right eye; visual field concentric contraction of one degree in the left eye and 20 degrees in the right eye; but no diplopia.  

3.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or permanent loss of use of one or both lower extremities, or one or both upper extremities such as to preclude use of the arms at or above the elbows, blindness in both eyes plus the loss or loss of use of one lower extremity, the loss or loss of use of one lower extremity with residuals of organic disease or injury, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or full thickness or subdermal burns resulting in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk, or amyotrophic lateral sclerosis (ALS).

4.  The Veteran's service-connected disabilities have not resulted in permanent and total disability due to service-connected disabilities that have resulted in the loss or loss of use of both hands, blindness in both eyes with a visual acuity of 5/200 or less, deep partial thickness or subdermal burns resulting in contractures with limitation of motion of one or more extremities or the trunk, or residuals of an inhalational injury, or a service-connected disability which results in blindness in both eyes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for an evaluation in excess of 80 percent for bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, Diagnostic Codes 6013, 6064 (2016).

3.  The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002, 2014); 38 C.F.R. § 3.809, 3.809a (2009, 2011, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In this case, the Veteran was provided with complete notice in April 2009 and December 2010 letters.  The May 2012 statement of the case provided the Veteran with the relevant rating criteria for eye disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  The increased rating claim was readjudicated in a December 2015 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent VA examinations in July 2010, March 2012, April 2012, May 2012, and April 2014.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection for PTSD with depression due to the stressor of an inservice assault was granted in January 2003 with an effective date of June 2001 based on the date of the Veteran's informal claim.  

The Veteran was first noted to have elevated blood pressure in September 2001 and she was formally diagnosed with hypertension in October 2002.

A VA examiner in December 2010 diagnosed essential hypertension.  The examiner opined that the disorder was not due to active duty but rather was more likely due to the Veteran's obesity and strong family history of having hypertension.  The examiner wrote that he was unaware of any objective medical studies that relate hypertension to PTSD.

Subsequently, the Veteran submitted articles concerning (1) the long-term health consequences of PTSD, including the relationship between hypertension and PTSD; (2) PTSD increasing high blood pressure; (3) the increased likelihood of heart disease in Veteran's with PTSD; (4) the relationship between PTSD and cardiovascular disease; and (5) the general health consequences of PTSD.

The Board then remanded the case for the December 2010 examiner to review the evidence submitted by the Veteran and again address the relationship between her PTSD and hypertension.

In a January 2015 opinion the VA examiner stated that there was "association noted per article however I am not aware of any repeated peer review studies documenting a cause and effect relationship between PTSD and hypertension" or showing that "PTSD can permanently aggravate hypertension.  Obviously one can have transient elevation in blood pressure during stressful times but the values will return to the patient's baseline."  The examiner did not specifically address the evidence submitted by the Veteran, and did not provide a rationale for the need for a peer reviewed study.

In January 2017, the Board obtained an opinion from a VHA physician.  After review of the claim file, this physician stated that:

It is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated by her service connected PTSD.  She had risk factors for essential hypertension like being overweight but PTSD can aggravate hypertension.  There is research in the literature that mentions this association.  Paulus, et al. concluded in a study that patients with PTSD had higher blood pressure and heart rate compared to patients without PTSD.  Paulus EJ, Argo, TR, Egge, JA.  The Impact of Posttraumatic Stress Disorder on Blood Pressure and Heart Rate in a Veteran Population.  J Trauma Stress.  2013 Feb; 26(1): 169-72.

The Board finds that the medical evidence for and against the claim is at least in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
III.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Service connection for bilateral glaucoma was granted in a February 2007 rating decision.  An initial 60 percent rating was assigned.  A December 2008 rating decision increased the rating to 80 percent from April 2007.  The Veteran filed her present claim for increased rating in June 2010.  

On VA examination in July 2010, the examiner noted that the Veteran's left eye vision was hand motion, and the right eye corrected vision was 20/30.  Field of vision showed average contraction in the left eye to one degree.  Average contraction in the right eye was to 20 degrees.  The right eye findings were:  A normal field of vision temporally is 85 degrees, examination showed 27 degrees; normal vision down temporally is 85 degrees, examination showed 22 degrees; normal field of vision down is 65 degrees, examination showed 15 degrees; down nasally 50 degrees is normal, examination showed 16 degrees; nasally normal is 60 degrees, examination showed 19 degrees; up nasally 55 degrees is normal, examination showed 19 degrees; up normal is 45 degrees, examination showed 20 degrees; and up temporally 55 degrees is normal, examination showed 22 degrees.  The total remaining visual field for the right eye is 160.  When this number is divided by the eight directions rounded up the average contraction is obtained.  

A March 2012 Disability Benefits Questionnaire noted that the Veteran had light perception only with the left eye.  Corrected distance vision in the right eye was 20/50.  A February 2014 examination noted corrected vision was hand motion in the left eye and 20/60 in the right eye.  Treatment records showed that uncorrected visual acuity of the right eye (with no improvement on pin hole testing) was noted as 20/100 in November 2014 and 20/60 in July 2015.  

The Veteran's open angle glaucoma is rated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013 (2016).  When both eyes are service connected and there is no more than light perception in one eye, a 60 percent rating is warranted where the vision in the other eye is 20/100.  A 70 percent rating requires vision in the other eye of 20/200.  An 80 percent rating requires vision in the other eye of 15/200.  A 90 percent rating requires vision in the other eye of 10/200.  A 100 percent rating requires vision in the other eye of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6064 (2016).  

In general, a disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. § 4.76.  

The Veteran's visual acuity, no more than light perception in the left eye and 20/100 vision in the right eye, warrants a 60 percent evaluation under Diagnostic Code 6064.  

Ratings for impairment of visual fields range from 10 percent to 100 percent.  38 C.F.R. § 4.79, Diagnostic Codes 6080 to 6081 (2016).  When both visual acuity impairment and field loss are present (and service-connected), the ratings are combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77.

For visual fields, a 60 percent evaluation is warranted based on light perception only in the left eye, which is considered as 5/200 based on zero degrees of remaining visual fields.  The right eye average contraction to 20 degrees can be rated on its concentric contraction or based on an equivalent visual acuity of 20/100.  Combining the two eyes results in a 60 percent evaluation based on visual field defect.  

As noted above, when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, the visual acuity and visual field defect (expressed as a level of visual acuity), are separately evaluated and combined under the provisions of 38 CFR §4.25.  38 CFR §4.77(c).  The Veteran's visual acuity rating of 60 percent and visual field defect rating of 60 percent combine under 38 CFR §4.25 for an 80 percent evaluation.

Extra-Schedular Consideration

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's bilateral eye disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms of glaucoma during the period of appeal, namely loss of vision and blurred vision.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral eye disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

IV.  Special Home Adaptation/Specially Adapted Housing

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016). 

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c) (2016).

Service connection is in effect for multiple disabilities resulting in a 100 percent combined schedular evaluation.  Specifically, the Veteran is service connected for the following: PTSD; bilateral glaucoma; urinary incontinence; bilateral hallux valgus with hammertoes, pes cavus and plantar fasciitis; total abdominal hysterectomy; fibromyalgia; and hypertension.

As noted above, while the Veteran has service connected bilateral glaucoma, she does not have blindness in both eyes, having only light perception.  Rather, the Veteran's right eye demonstrates no worse than 20/100 vision.

A VA examiner in April 2012 noted that the Veteran used a cane due to her "back, knee, and foot pain."  The examiner stated that there was no functional impairment of a lower extremity such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  This evidence does not demonstrate that the Veteran's service connected bilateral foot disability alone precludes locomotion without the aid of braces, crutches, canes, or a wheelchair.  Although the examination noted that a cane helped, the evidence did not reveal that the Veteran had regular and constant need for such a device for a service connected disability alone (as opposed to for help with the non service connected back and knee disabilities).  

An April 2014 aid and attendance examination report noted that the Veteran required aids, such as canes, braces, crutches, or the assistance of another person for locomotion.  However, this need was attributed to degenerative joint disease, lower back pain, and a balance problem; these are not service connected disabilities.

The record does not show that the Veteran is blind in both eyes, has residuals of an organic disease or injury, loss or loss of use of either upper extremity, has a disability from burns, has ALS, or has a disability that causes loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b). 

Therefore, the criteria for eligibility for specially adapted housing are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809.  Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. §§ 3.809 (b), there is no entitlement under the law to the benefit sought.  Accordingly, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


B. Special Home Adaptation Grant Under 38 U.S.C.A. § 2101 (b) and 38 C.F.R. § 3.809a 

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009). 

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016). 

The Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. § 3.809a (b) and on this basis alone the claim must be denied.  Furthermore, the record does not show, nor does the Veteran assert, that she has anatomical loss or loss of use of both hands.  She does not have a disability from burns or residuals of an inhalation injury.  The Veteran does not have blindness in both eyes.  As shown above, her better eye does not have central visual acuity of 20/200 or less with the use of correcting lens.  

Therefore, the criteria for a special home adaptation grant are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a. 

Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. § 3.809a (b), there is no entitlement under the law to the benefit sought.  Accordingly, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for hypertension, as secondary to service-connected PTSD, is granted.

A rating in excess of 80 percent for bilateral glaucoma is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


